              Case 2:18-cv-04180-MWF-KS Document 22 Filed 01/24/19 Page 1 of 3 Page ID #:88



                  1 David G. Hagopian, State Bar No. 145171
                    dhagopian@cdflitigation.com
                  2 Jeffrey Sikkema, State Bar No. 164367
                    jsikkema@cdflitigation.com
                  3 CAROTHERS DISANTE & FREUDENBERGER LLP
                    18300 Von Karman Avenue, Suite 800
                  4 Irvine, CA 92612
                    Telephone: (949) 622-1661
                  5 Facsimile: (949) 622-1669
                  6 Attorneys for Defendant
                    NATIONWIDE BUSINESS RESOURCES, INC.
                  7
                  8                              UNITED STATES DISTRICT COURT
                  9                            CENTRAL DISTRICT OF CALIFORNIA
               10
               11 CRAIG CUNNINGHAM, individually               )         Case No. 2:18-cv-04180-MWF-KLS
                  and on behalf of all others similarly        )
               12 situated,                                    )         Assigned for All Purposes To:
                                                               )         Judge: Michael W. Fitzgerald
               13                  Plaintiff,                  )         Ctrm: 5A
                            vs.                                )
               14                                              )         JOINT STIPULATION OF
                      NATIONWIDE BUSINESS                      )         DISMISSAL WITH PREJUDICE
               15     RESOURCES, INC., and DOES 1              )
                      through 10, inclusive, and each of them, )         Action Filed: May 18, 2018
               16                                              )
                                   Defendant.                  )
               17                                              )
               18                 Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), named Plaintiff
               19 CRAIG CUNNINGHAM (“Plaintiff Cunningham”) and Defendant NATIONWIDE
               20 BUSINESS RESOURCES, INC. (“Defendant”) (Plaintiff and Defendant shall be
               21 referred to collectively as the “Parties”) in the above-captioned action (“Action”)
               22 respectfully move this Honorable Court to dismiss the entirety of Plaintiff
               23 Cunningham’s individual claims with prejudice and the putative class action claims
               24 Plaintiff Cunningham alleges without prejudice. A proposed order has been
               25 concurrently submitted to this Court. Each party shall bear his/its own attorneys’
               26 fees, costs, and expenses in the Action.
               27
               28
                                                                     1
CAROTHERS DiSANTE &
 FREUDENBERGER LLP
                                                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                      1406742.1
              Case 2:18-cv-04180-MWF-KS Document 22 Filed 01/24/19 Page 2 of 3 Page ID #:89



                  1               Pursuant to Federal Rules of Civil Procedure Rule 41(a)(1)(A)(ii), Plaintiff
                  2 Cunningham may dismiss this Action without Court Order by filing this Stipulation
                  3 of Dismissal, signed by counsel of record for all Parties.
                  4               This Stipulation of Dismissal complies with Rule 41(a)(1)(A), in that there is
                  5 no certified class in this Action. Further, Rules 23.1(c), 23.2 and 66 do not apply to
                  6 this Action.
                  7
                  8 IT IS SO STIPULATED THROUGH COUNSEL OF RECORD:
                  9
                      Dated: January 24, 2018            LAW OFFICES OF TODD M. FRIEDMAN, P.C.
               10
               11
                                                            By:        /s/ Adrian R. Bacon
               12                                                       Todd M. Friedman
                                                                        Adrian R. Bacon
               13                                           Attorneys for Plaintiff
                                                            CRAIG CUNNINGHAM
               14
               15
               16 Dated: January 24, 2018                CAROTHERS DISANTE & FREUDENBERGER
                                                          LLP
               17
               18
               19                                           By:           /s/ Jeffrey L. Sikkema
                                                                             Jeffrey L. Sikkema
               20                                           Attorneys for Defendant
                                                            NATIONWIDE BUSINESS RESOURCES, INC.
               21
               22
               23
               24
               25
               26
               27
               28
                                                                      2
CAROTHERS DiSANTE &
 FREUDENBERGER LLP
                                                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                      1406742.1
     Case 2:18-cv-04180-MWF-KS Document 22 Filed 01/24/19 Page 3 of 3 Page ID #:90




1                             CERTIFICATE OF SERVICE
2
         Filed electronically on January 24 2019, with:
3

4        United States District Court CM/ECF system
5
         Notification sent electronically on January 24 2019, to:
6

7        To the Honorable Court, all parties and their Counsel of Record
8
         s/Todd M. Friedman, Esq.
9
         TODD M. FRIEDMAN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
